Dissenting Opinion.
DeBlanc, J.
I adhere to the opinion overruled by my colleagues. 'That opinion is sustained by adjudications of the highest courts of •several of our States, and fully justified by the terms of the law.
The homestead is not granted to the debtor. Howsoever destitute he may be, he — if alone — is not entitled to and cannot claim it. It is ..granted to his family, to those dependent on him for support, and he •cannot — at his will and pleasure — waive and nullify a right conceded to them.
The homestead forms no part of the creditor’s pledge. The law ■ordains that — as the bed and clothes of the family — it shall be exempt from seizure and s&leunder execution, and this it ordained in the interest of the wife and children of the debtor, of those he has to support and shelter; and. if he can waive their right to the homestead, he can also *448waive the exemption which protects their clothes and their bed, their linen and their shoes.
To give a mortgage on the land and property subject to the homestead, is — in substance, if not in terms — to waive.it. It is to consent in advance and absolutely that, under specified circumstances, it shall be-seized and sold. We have — nevertheless—adhered to the decisions holding that the giving of a mortgage is not a waiver of the homestead.. To overrule those decisions and our own, what is invoked ? Less than a distinction, or — at most — a distinction which is not in the meaning, but in exclusively the syllables and sound of the words used to renounce the exemption.
One cannot always renounce even that which the law has established in his favor. He can only do so when his renunciation does not affect the rights of others ; and one — whether a husband or parent — cannot, legally, relinquish that which is expressly intended for the benefit of his family and the public good.
O. 0. art. 11,12, 1892 (1886J.
In the opinion read by Mr. Justice .Egan, a majority of this court held — not that a debtor could not sell the property which constitutes the-homestead — for, when he does, it is almost invariably for its full value and in the interest of his family ; but that, according to the imperative terms of the law, such property is exempt from seizure and sale under execution.
The homestead laws may be unwise, inexpedient: they may tend to affect and destroy private credit; but they — in no way — transgress any rule of morality. Their object is less to prevent the sale, than the sacrifice of the family’s home, and of that which is indispensable, not to their comfort, but to their existence. Those laws are published and promulgated, noted by, familiar to, and a part of the contract of those who — after their promulgation — consent to sell on credit; and if any one of the several exemptions granted in every State can be considered as dishonest, then they are all dishonest.